Owen, J.
(dissenting). A narrow and technical construction of a statute has been indulged' to work a result that is in striking contrast with recent legislative and judicial policy to broaden and rationalize procedure to the end that a consideration of the merits of the case shall not be delayed out of regard for technical considerations. I have no fault to find with the general definition of the term “trial” contained in the opinion. I do feel, however, that the application of that general definition to the term “new trial” in sub. (3) of sec. 3069, Stats., is utterly inconsistent with apparent legislative purpose and imposes upon the parties to this action an unwarranted hardship which brings judicial procedure into most deserved disrepute.
In this action a trial was begun. If it had resulted in a verdict of a jury the action of the court in setting aside that verdict and granting a new trial would have been appeal-able. While it did not result in a verdict of a jury, it did result in a stipulation upon which the court was just as fully authorized to grant judgment as it would have been upon a verdict of a jury. The court sets aside that stipulation and orders a new trial. The only question involved in the case *478is whether the court was justified in setting aside that stipulation. Under the decision, that question cannot be decided by this court until after another trial.
The reason prompting the legislature to authorize an appeal from an order granting a new trial is exactly the same in this case that it would have been had the order of the court set aside the verdict of a jury. It is to prevent the burdens, delays, and expense incident to a new trial when an appeal from the order granting the new trial may result in a settlement of the entire controversy.
A cursory investigation reveals that the term “trial” or “new trial” is not always accorded a hard-and-fast meaning when the same is found in statutes. Thus in Gilroy v. Badger, 28 Misc. 143, 58 N. Y. Supp. 1106, it appeared that a case was placed on the short-cause calendar, and, after the trial had proceeded for an hour without being concluded, was sent back to the general calendar and tried in regular course. It was held that there were two trials of the case within the meaning of a statute relating to costs.
In Taft v. Little, 78 App. Div. 74, 79 N. Y. Supp. 507, a witness testified in a hearing before a referee. The referee died before submission of the cause. Prior to another- trial before another referee the witness died. It was held that the hearing before the first referee constituted a trial within the meaning of a statute providing that where a witness has died since the trial of an action his testimony may be given in evidence at a new trial.
In State v. Gardner, 8 Ind. App. 440, 35 N. E. 915, it appeared that the defendant in a criminal prosecution pleaded not guilty, but consented to a finding of guilty on the part of the court without any evidence having been offered against him. It was held that this constituted a trial within the meaning of a statute relating to appeals.
It will be seen that in these cases the general definition of the term “trial” was ignored to give effect to an apparent legislative purpose. A similar construction might well be *479indulged here to carry out what seems to me to be a plain legislative intent, to accomplish justice and to avoid inevitable reproach to judicial procedure.
I think the decision in Walters v. Eakins, 172 Wis. 626, 179 N. W. 781, was ill-advised and that the court might well embrace this opportunity to lay down a rule in keeping with the much vaunted policy of this state with reference to judicial procedure.
I therefore dissent.